John Bean Technologies Corporation 70 W Madison Street Suite 4400 Chicago IL 60602 Phone (312) 861-5900 December 26, 2013 By Electronic Transmission Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Mr. Brian Cascio Re: John Bean Technologies Corporation Form 10-K for the fiscal year ended December 31, 2012 Filed March 7, 2013 Form 10-Q for the fiscal quarter ended September 30, 2013 Filed November 1, 2013 File No. 001-34036 Ladies and Gentlemen: We are submitting this letter in response to comments received from the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) by letter dated December 11, 2013, with respect to the Form 10-K, filed March 7, 2013 (the “ Form 10-K ”), and the Form 10-Q, filed November 1, 2013 (the “ Form 10-Q ”), of John Bean Technologies Corporation (“
